***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                      TALA E. H. v. SYED I.*
                           (AC 39706)
                         Lavine, Keller and Bear, Js.

                                   Syllabus

The defendant appealed to this court from the judgments of the trial court
    continuing for six months a civil protective order that had been issued
    against him and denying his motions for contempt and clarification.
    Pursuant to statute (§ 46b-15 [a]), the plaintiff had filed an application
    for relief from abuse from the defendant, whom she identified as a
    person to whom she was married and with whom she resided in a
    property that he owned. In her affidavit, the plaintiff attested to many
    instances that the defendant had harassed, threatened and stalked her.
    The trial court granted the ex parte application and ordered the defen-
    dant not to assault, threaten, abuse, harass, follow, interfere with or
    stalk the plaintiff. The court also scheduled a hearing to determine
    whether the protective order should be continued beyond two weeks.
    The defendant thereafter filed a fifty-one page affidavit in response to the
    plaintiff’s application and numerous requests for the court to subpoena
    certain persons to appear at the hearing, and the plaintiff submitted
    hundreds of text messages that she had received from the defendant.
    During the scheduled hearing, the court, instead of following normal
    procedure, had three police officers that the defendant had subpoenaed
    testify before the plaintiff presented her case because it anticipated a
    lengthy hearing and did not want to inconvenience the officers by having
    them wait in court until the end of the plaintiff’s case to testify. After
    reviewing the text messages submitted by the plaintiff, the court
    described them as obsessive and horribly unpleasant, but stated that
    both parties had not been nice to each other. The court also offered to
    extend the protective order for sixty days and to permit the parties to
    return to court if the conflict between them had calmed down, but the
    parties rejected the court’s offer of compromise. At the conclusion of
    the hearing, the court continued the protective order for six months,
    finding that the defendant had stalked the plaintiff pursuant to § 46b-
    15 (a). The court also ordered the plaintiff to remove all of her belongings
    from the defendant’s property by a certain date. Thereafter, the defen-
    dant filed a motion for clarification of the court’s order and a motion
    for contempt, claiming that that the plaintiff had not removed her posses-
    sions by the ordered date. The trial court denied the defendant’s motions
    following a hearing, and the defendant appealed to this court. Held:
1. The defendant could not prevail on his unpreserved claim that the manner
    in which the trial court conducted the hearing on the continuance of the
    protective order constituted judicial misconduct and bias, the defendant
    having failed to demonstrate that the court exhibited bias against him
    and was guilty of judicial misconduct that affected the integrity of the
    proceeding and denied him a fair trial; a review of the record and
    transcript of the subject hearing demonstrated that the trial court did
    not prejudge the case and that there was a factual basis to continue the
    protective order against the defendant for six months, and although the
    trial court may have addressed the parties somewhat differently at times,
    the substance of its statements, its rulings and its order were predicated
    on its need to confine the hearing to relevant issues, to control its docket
    and to manage the proceedings in its courtroom.
2. The trial court did not misapprehend the facts or abuse its discretion by
    continuing the protective order for six months: that court’s decision to
    continue the protective order was predicated on its findings that the
    defendant sent the plaintiff hundreds of obsessive text messages, went
    to the homes of her male companion and her family, visited her work-
    place, used security cameras at his property to monitor her and placed
    a tracking device on the car he permitted her to use to find her location,
    which constituted stalking under § 46b-15 (a), and contrary to the defen-
    dant’s claim that the court’s consideration of the security cameras and
    the tracking device was improper because he placed them for legitimate
    security purposes, the evidence demonstrated that he also used them
  to keep track of the times the plaintiff came and went from the room
  that they had shared and to monitor her whereabouts, and, therefore,
  the court could have found that the defendant’s behavior constituted
  stalking; moreover, although the court’s finding that the defendant went
  to the home of the plaintiff’s aunt was clearly erroneous, that finding
  was harmless error in the face of the overwhelming evidence that the
  defendant stalked the plaintiff.
          Argued March 14—officially released July 10, 2018

                         Procedural History

   Application for relief from abuse, brought to the
Superior Court in the judicial district of New Haven,
where the court, Goodrow, J., granted the application;
thereafter, following a hearing, the court, Emons, J.,
continued the protective order; subsequently, the court,
Emons, J., denied the defendant’s motions for clarifica-
tion and contempt, and the defendant appealed to this
court. Affirmed.
  Syed I., self-represented, the appellant (defendant).
                          Opinion

   LAVINE, J. This appeal arises out of an order of
protection issued against the self-represented defen-
dant, Syed I., in favor of the self-represented plaintiff,
Tala E. H.1 On appeal, the defendant commingles claims
related to the judgments rendered by the trial court
when it continued the order of protection against him
and thereafter when it denied his postjudgment motions
for contempt and clarification. Specifically, the defen-
dant claims that the trial court (1) was guilty of judicial
misconduct and bias, (2) denied him due process by
failing to rule on his discovery motions, (3) denied him
the right to a public trial, (4) misread the evidence, (5)
abused its discretion by failing to create a record of
certain testimony, and (6) improperly denied his
motions for contempt and clarification.2 The majority
of the defendant’s claims are inadequately briefed, and,
therefore, we address only his judicial misconduct and
evidentiary claims.3 We affirm the judgments of the
trial court.
   The following facts and procedural history are rele-
vant to our resolution of the defendant’s reviewable
claims on appeal. See footnote 2 of this opinion. On
September 1, 2016, the then nineteen year old plaintiff
filed an application for relief from abuse from the then
forty-one year old defendant whom she identified as a
person to whom she was married and with whom she
resided in a property owned by him.4 See General Stat-
utes § 46b-15 (a). In her affidavit, the plaintiff attested
that beginning on August 16, 2016, the defendant began
to harass her by sending her a text message that he
was going to have her evicted from her room and that
he would break into her room unless she voluntarily
returned certain of his possessions. The plaintiff feared
for her safety and well-being, and began to stay at
another address. When she returned to her room, she
found that a large number of her belongings were gone,
including a laptop computer, a marriage certificate,
clothing, cosmetics, and jewelry. She reported the
break-in to the police, who told her that nothing could
be done because the defendant, whom she suspected
to be the perpetrator of the theft, was her husband.
The plaintiff also attested that several days later the
defendant reported to the police that the motor vehicle
he had given her as a gift was missing and claimed that
the plaintiff’s friend D had stolen it. The defendant used
a tracking device to locate the car at the address where
the plaintiff was staying.
  The plaintiff further attested that the defendant hara-
ssed her to find out where she was working. One day,
he appeared at her workplace and misrepresented him-
self to one of the plaintiff’s coworkers in order to see
her. The defendant made a beverage purchase and, after
paying for it, gave the plaintiff a vulgar, handwritten
note. He remained in the workplace for a while before
leaving. The plaintiff and D worked at the same store,
and the plaintiff told her about the incident. In his effort
to locate the plaintiff, the defendant had been sending
text messages to D ‘‘as a relationship counselor.’’ D
sent a text message to the defendant telling him not to
come to the plaintiff’s workplace. The plaintiff attested
that the defendant, claiming discrimination, sent D’s
message to the corporate headquarters of the store,
which caused D to lose her employment.5
   The plaintiff also attested that the defendant installed
cameras outside the door to her room and hired some-
one to follow her in a car. She also attested that the
defendant verbally abused her and yelled at her in pub-
lic. In addition, he sent her text messages about sexual
acts that disturbed her. He researched her family in
order to contact her aunt and her uncle at their respec-
tive homes in Connecticut and telephone her father in
the country of Lebanon. According to the plaintiff, the
defendant begged her to return to the room they shared
and continued to harass her by sending her text
messages.
  The plaintiff averred that she received an e-mail mes-
sage from her bank stating that she needed to activate
her bank card as soon as possible. She had never
received a bank card so she believed that the defendant
had taken it and used it to take funds from her account.
She claimed that the defendant was interfering with her
everyday life and the lives of her friends. The plaintiff
was terrified of the defendant. Although she asked him
to leave her alone, he continued to send text messages
to her. She attested that the defendant was ‘‘attempting
to ruin [her] life in any way he can.’’
   The court, Goodrow, J., granted the ex parte applica-
tion and ordered the defendant to surrender all firearms
and ammunition and not to assault, threaten, abuse,
harass, follow, interfere with, or stalk the plaintiff, and
scheduled a hearing to determine whether the protec-
tive order should be continued beyond two weeks. The
defendant was served with notice of the hearing to be
held on September 14, 2016. The defendant filed a fifty-
one page affidavit in response to the plaintiff’s applica-
tion.6 He also filed numerous requests that the court
subpoena certain persons to appear at the hearing.7
   On September 14, 2016, the parties appeared before
the court, Emons, J., and presented evidence and argu-
ment. The plaintiff placed into evidence a sheaf of text
messages she had received from the defendant from
mid to late August, 2016, that was, according to the
court, more than one and one-half inches thick. The
court read them and described them as ‘‘[h]orribly, hor-
ribly unpleasant exchanges.’’ On cross-examination, the
defendant asked the plaintiff why she felt threatened
by him, and the plaintiff testified: ‘‘[Y]our actions have
proved that time after time, texting me excessively,
showing up at my employers, contacting friends and
family of mine that you have no reason to contact and
showing up at their homes . . . their employers, get-
ting them fired and that’s why I believe so.’’
   The defendant stated to the court that he had not
threatened the plaintiff and that he had not intended
to harass her. He explained that he wanted to present
evidence through third parties to discredit the plaintiff’s
credibility and character and that she sought an order
of protection only because he was evicting her from
the room he had rented to her. Although the court
acknowledged that the plaintiff at times may not have
been truthful, it stated that her character was not the
issue under § 46b-15 (a).
  During the hearing, the court stated that the parties
needed to leave one another alone and offered to extend
the protective order of no communication for sixty days
and to permit the parties to return to court if the conflict
between them calmed down. The court also stated that,
in the voluminous exchange of text messages, neither
party had been nice to the other. Neither party, how-
ever, was willing to accept the court’s offer of com-
promise.
   At the conclusion of the hearing, the court continued
the protection order of no contact for six months,
through March 14, 2017, subject to modification. The
court stated to the defendant that it had considered all
of the evidence, including ‘‘hundreds and hundreds of
obsessive texts, most of which are not particularly very
nice; the fact that you went to her boyfriend’s home or
friend, I don’t know what he is really; the fact that you
went to the aunt’s house; the fact that you went to the
uncle’s house; the fact that you installed cameras in
the house specifically looking at her door and were
texting her on what time she came and went; the fact
that you admitted that you put tracking devices in her
car. This is a stalking type of situation and it, I believe,
the fact that there was testimony about your using other
people’s cars to follow her so that she won’t know who
you are, it is not only stalking and complies with the
statute in that manner, but I believe that the continuous
constant interaction that was clearly not welcome is
sufficient to . . . instill in her a continuous threat or
threatening based upon the statute . . . .’’ The court
also ordered the plaintiff to remove all of her belongings
from the defendant’s property by September 30, 2016,
and that the parties communicate through a third party.
  On September 20, 2016, the defendant filed a motion
for clarification of the court’s order that the plaintiff
remove her belongings from his property. On Septem-
ber 29 and October 3, 2016, he filed motions for con-
tempt claiming, inter alia, that the plaintiff had not
removed her possessions by September 30, 2016. The
court denied the defendant’s motions following a hear-
ing held on October 7, 2016. The defendant filed the
present appeal on October 13, 2016.
  We begin with the generally applicable standard of
review. ‘‘[T]he standard of review in family matters is
well settled. An appellate court will not disturb a trial
court’s orders in domestic relations cases unless the
court has abused its discretion or it is found that it
could not reasonably conclude as it did, based on the
facts presented.’’ (Footnote omitted; internal quotation
marks omitted.) Princess Q. H. v. Robert H., 150 Conn.
App. 105, 111, 89 A.3d 896 (2014).8
                              I
  The defendant’s first claim is that the manner in
which the court conducted the hearing on the continu-
ance of the protective order constituted judicial miscon-
duct and bias and caused him ‘‘duress.’’ We have
reviewed the entire transcript of the hearing and dis-
agree that the court was guilty of bias or judicial mis-
conduct.
   At no time during the September 14, 2016 hearing
did the defendant ask the court to recuse itself or move
to disqualify the judge. His claim of judicial bias and
misconduct, therefore, is unpreserved and raised for
the first time on appeal. Ordinarily, a reviewing court
will not entertain an issue raised for the first time on
appeal. See Schimenti v. Schimenti, 181 Conn. App.
385, 392,      A.3d       (2018). Even though his claim
is unpreserved, the defendant did not request review
pursuant to one of the exceptions by which this court
may review unpreserved claims.9 In his appellate brief,
the defendant acknowledged that he did not object to
the court’s statements that he found to be biased ‘‘as
he felt intimidated, and objection would have been fruit-
less and may have even resulted in further error and
reprimand . . . [which] resulted in harmful error that
affected the integrity of the proceeding and reversible
error leading not to a fair trial on the facts but a trial
on the temper or whimsies of’’ the court.
   ‘‘[T]he floor established by the Due Process Clause
clearly requires a fair trial in a fair tribunal . . . before
a judge with no actual bias against the defendant, or
interest in the outcome of [a] particular case.’’ (Citation
omitted; internal quotation marks omitted.) Bracy v.
Gramley, 520 U.S. 899, 904–905, 117 S. Ct. 1793, 138 L.
Ed. 2d 97 (1997). ‘‘Judicial impartiality is the hallmark
of the American system of justice.’’ 48A C.J.S. Judges
§ 247 (2018). Following our review of the defendant’s
brief, we construe his alleged judicial bias and miscon-
duct assertions to set forth a claim of plain error. Pursu-
ant to Practice Book § 60-5, we may, in the interest of
justice, notice plain error claims not brought to the
attention of the trial court.
  ‘‘[A]lthough this court may review an unpreserved
claim of judicial bias for plain error, not every claim
of partiality warrants reversal on the basis of plain
error.’’ Schimenti v. Schimenti, supra, 181 Conn. App.
392. In the present case, we have reviewed the defen-
dant’s claim of judicial bias under the plain error doc-
trine because it allegedly implicates the basic concept
of a fair trial; see Cameron v. Cameron, 187 Conn. 163,
168, 444 A.2d 915 (1982); but we found no evidence of
bias, misconduct, or impartiality in the record.
   The plain error doctrine ‘‘is an extraordinary remedy
used by appellate courts to rectify errors committed at
trial that, although unpreserved, are of such monumen-
tal proportion that they threaten to erode our system
of justice and work a serious and manifest injustice on
the aggrieved party. [T]he plain error doctrine . . . is
not . . . a rule of reviewability. It is a rule of reversibil-
ity. That is, it is a doctrine that this court invokes in
order to rectify a trial court ruling that, although either
not properly preserved or never raised at all in the trial
court, nonetheless requires reversal of the trial court’s
judgment, for reasons of policy. . . . In addition, the
plain error doctrine is reserved for truly extraordinary
situations [in which] the existence of the error is so
obvious that it affects the fairness and integrity of and
public confidence in the judicial proceedings. . . .
Plain error is a doctrine that should be invoked spar-
ingly.’’ (Internal quotation marks omitted.) Schimenti
v. Schimenti, supra, 181 Conn. App. 392–93.
   When an appellate court addresses a claim of plain
error, the court ‘‘first must determine if the error is
indeed plain in the sense that it is patent [or] readily
discernable on the face of a factually adequate record,
[and] also . . . obvious in the sense of not debatable.
. . . This determination clearly requires a review of the
plain error claim presented in the light of the record.’’
(Internal quotation marks omitted.) Id., 393. In addition,
‘‘the reviewing court must examine that error for the
grievousness of its consequences in order to determine
whether reversal under the plain error doctrine is appro-
priate. A party cannot prevail under plain error unless
it has demonstrated that the failure to grant relief will
result in manifest injustice.’’ (Internal quotation marks
omitted.) Id.
   The standard employed by a court reviewing a claim
of judicial bias ‘‘is an objective one, not the judge’s
subjective view as to whether he or she can be fair and
impartial in hearing the case. . . . Any conduct that
would lead a reasonable [person] knowing all the cir-
cumstances to the conclusion that the judge’s impartial-
ity might reasonably be questioned is a basis for the
judge’s disqualification.’’ (Internal quotation marks
omitted.) State v. Carlos C., 165 Conn. App. 195, 207,
138 A.3d 1090, cert. denied, 322 Conn. 906, 140 A.3d
977 (2016).
  A reviewing court is mindful that ‘‘adverse rulings,
alone, provide an insufficient basis for finding bias even
when those rulings may be erroneous.’’ Schimenti v.
Schimenti, supra, 181 Conn. App. 395. ‘‘[O]pinions
formed by the judge on the basis of facts introduced
or events occurring in the course of the current proceed-
ings, or of prior proceedings, do not constitute a basis
for a bias or partiality motion unless they display a
deep-seated favoritism or antagonism that would make
fair judgment impossible. Thus, judicial remarks during
the course of a trial that are critical or disapproving of,
or even hostile to, counsel, the parties, or their cases,
ordinarily do not support a bias or partiality challenge.’’
(Internal quotation marks omitted.) Id.
   In his brief on appeal, the defendant has identified,
in isolation, words and phrases stated by the court that
he contends demonstrate judicial bias and misconduct.
Our reading of the transcript of the September 14, 2016
hearing demonstrates that the defendant has taken the
court’s words and phrases out of context and, in doing
so, has misconstrued and mischaracterized them.
   He contends that at the beginning of the hearing, the
court singled him out by admonishing his behavior, but
did not speak to the plaintiff in a similar fashion. The
transcript reveals that when the hearing commenced,
the court asked the plaintiff why the case was before
the court. The plaintiff responded that ‘‘[t]his man has
been harassing me, among my family as well and my
friends, hiring people to follow me, showing up at my
workplace, contacting me excessively when I’ve been
clear that I don’t want to be contacted.’’ The court
informed the defendant that Judge Goodrow had issued
a temporary restraining order against him and asked
him if he had surrendered his firearms and ammunition.
The defendant stated that he did not have any. The
following colloquy transpired:
  ‘‘The Court: Terrific. And you may not assault,
threaten, abuse, harass, follow, interfere with, or stalk
the complainant.
  ‘‘[The Defendant]: My response is, I never did.
  ‘‘The Court: I’m sure that you believe that you never
did, but I’m asking you a question, and I’m going to ask
you to focus on my questions, okay? Are you aware
that the restraining order was granted claiming that you
do not assault, threaten, or ordering, that you do not
assault, threaten, abuse, harass, follow, interfere with,
or stalk the complainant?
  ‘‘[The Defendant]: Yes.
  ‘‘The Court: Okay, that’s why we are here. We are
going to have a hearing today. Your hearing is going to
be right now. How many people, sir, did you subpoena
to court today?
  ‘‘[The Defendant]: Your Honor, I subpoenaed five
people.’’
   The court then asked the defendant to identify the
five people, which he did. Three of the five people
were police officers. The court then explained how the
hearing would proceed: ‘‘[N]ormally, when we have a
hearing like this, I allow the complainant to tell me her
side of the story first . . . and you may, if you can
be professional and respectful and I approve of the
questions that you ask, I will allow you to ask her
questions if they’re relevant and they have to adhere
to all of the rules of evidence, all right? Then it’s your
turn to put on your case after she has whoever it is
that she wants to testify. She may call her aunt, her
uncle, she may call the police. Okay? Then it is your turn.
   ‘‘I’m going to do things a little bit differently today,
because I feel, and I have a little bit of a sixth sense
that we have three officers sitting in court today who
probably shouldn’t be here. So, I’m going to take them
out of order, and I’m going to hear from them subject
to your questions and subject to the plaintiff’s questions
and try to find out what their independent knowledge
is of the complaints in this case. My goal is to get them
out of here as quickly as you got them here. Okay, so
who[m] would you like to start with first?’’
    The defendant called three police officers individu-
ally who testified briefly about their interaction with
the parties.10 Several times while the defendant was
examining an officer, the court interrupted and stated:
‘‘[L]et me see if I can focus you better because I see
you with reams of paper around you, and I can tell you
before we even begin this hearing, that you are what I
would consider to be very over prepared and by that I
mean that much of what you are focusing on may not
be relevant to why you’re here today. So, let me read
you the statute, okay? And this is the only thing that
I’m going to be listening to today.’’ The court once
informed the defendant that the questions he was asking
were improper because the information he sought to
elicit was not relevant under the statute. After each of
the officers testified, the court excused them and stated:
‘‘I’m going to move this case aside for a little bit right
now and get these people back to their duties and
responsibilities at work rather than here where they
shouldn’t have come to begin with, okay. [The parties
are] going to take a backseat. I’m going to try to get
some other cases dealt with, and then I’m going to
reconvene this hearing and we’re going to start with
[the plaintiff]. I’m going to hear her version. You [the
plaintiff] are free to put on whatever witnesses you
would like and then, sir, you will put on your case, and
I will make a final decision.’’
  In our view, the transcript does not disclose that the
court singled out the defendant or treated him differ-
ently from the plaintiff. At the beginning of the hearing,
before taking evidence, the court stated its expectations
and the procedure it would follow. In other words, it
set the ‘‘ground rules’’ for the way in which the hearing
would be conducted. Given the court’s experience adju-
dicating protective orders, the affidavits and informa-
tion in the file, the court’s statement, although directed
toward the defendant, set the parameters for the entire
hearing. It also instructed the self-represented parties
with respect to appropriate courtroom decorum. The
court’s words and instructions would be appropriate
for any hearing on a protective order.
   ‘‘A judge, trying the cause without a jury, should be
careful to refrain from any statement or attitude which
would tend to deny [a party] a fair trial. . . . It is [her]
responsibility to have the trial conducted in a manner
which approaches an atmosphere of perfect impartiality
which is so much to be desired in a judicial proceeding.’’
(Internal quotation marks omitted.) In re Nathan B.,
116 Conn. App. 521, 525, 977 A.2d 224 (2009).
   ‘‘[E]ach judge brings to the bench the experiences
of life, both personal and professional. A lifetime of
experience that has generated a number of general atti-
tudes cannot be left in chambers when a judge takes
the bench. Thus, a judge’s average personal experiences
do not generally lead to reasonable questions about the
judge’s impartiality and subsequent disqualification.’’
(Internal quotation marks omitted.) Schimenti v. Schi-
menti, supra, 181 Conn. App. 402 n.9.
   The defendant also takes exception to the court’s
having stated, ‘‘I’m going to do things a little bit differ-
ently today, because I feel, and I have a little bit of a
sixth sense that we have three officers sitting in court
today who probably shouldn’t be here.’’ In his brief on
appeal, the defendant stated that the court’s use of the
words ‘‘sixth sense’’ to explain why it was going to hear
evidence outside the usual order in which evidence is
presented caused him to believe that the court had
prejudged the case. When the court’s words are read
in the context of the proceeding, however, it is apparent
that the court was anticipating a lengthy hearing. The
court had reviewed the file and stated that the plaintiff
had submitted an affidavit that was one and one-half
pages long and that the defendant had submitted a reply
that was fifty-one pages long. It also knew that the
defendant had submitted numerous requests for the
court to issue subpoenas. Moreover, the court observed
the pile of papers on the desk in front of the defendant
and stated that perhaps he had ‘‘over prepared.’’
  By virtue of its experience dealing with protective
orders, the court took steps to manage its docket. There
were multiple cases before the court that day. By per-
mitting the defendant, rather than the plaintiff, to start
by presenting the testimony of the police officers whom
he had subpoenaed, the court enabled the police offi-
cers to return to duty relatively quickly without having
to wait until the end of the plaintiff’s case to testify.
The court, therefore, permitted the defendant to present
the evidence he wished with minimal inconvenience to
the police officers and other litigants. The court’s
actions demonstrated reasonable trial management and
concern for the public. We discern nothing improper
about the court’s ‘‘sixth sense’’ about the presence of
police officers and allowing them to testify first. The
court appropriately managed the proceedings in its
courtroom and in no way disadvantaged the defendant.
  In further support of his claim that the court was
biased, the defendant argues that the court required him
to make offers of proof with respect to the witnesses
he had subpoenaed. The court explained to the defen-
dant that it wanted him to make offers of proof to
determine whether the evidence was relevant to the
plaintiff’s claim that the defendant was harassing her
and whether the witnesses had firsthand knowledge
of the alleged harassment. The court’s requiring the
defendant to make an offer of proof was done for appro-
priate evidentiary and trial management purposes.
   Before the defendant presented his case, he stated
that the plaintiff ‘‘made a number of allegations . . .
in her conversation . . . [w]hich are not correct.’’ The
court stated in reply: ‘‘[T]he fact that you believe that
she has made allegations that are not correct, they may
be very important to you. It’s probably not as important
to me for the simple reason that two people can be in the
same room at the same time and see things differently.
Okay? I am interested in facts about what happened
when. That’s as much as I’m going to tell you. I’m going
to allow you to question if you can do it properly and
respectfully. If you can’t [do that] or get off the rails,
I’m going to stop you. I’m just telling you that.’’
  When the defendant wanted to present evidence that
the plaintiff had his passport and his green card in her
possession, the court asked him how he intended to
prove that assertion. The following colloquy occurred:
  ‘‘[The Defendant]: I’m just trying to undermine her
credibility, Your Honor.
  ‘‘The Court: Right, but you’re killing me trying to do
that. There’s no nice way of saying that.’’
   The defendant claims that the court’s use of the words
‘‘off the rails’’ and ‘‘killing me’’ were threatening to him
and that he was nothing other than polite and respectful
to the court. He claims that such words caused him
duress and that he felt intimidated by the court.11
   The court devoted the better part of a day to the
hearing and recessed it on a number of occasions to
hear other matters and to permit the defendant to
secure evidence. Although the court used colloquial
expressions such as ‘‘going off the rails’’ and ‘‘killing
me,’’ ‘‘isolated venting of frustration’’ does not necessar-
ily require reversal. In re Nathan B., supra, 116 Conn.
App. 526. In the present matter, the court made efforts
on numerous occasions to explain to the defendant
what evidence was relevant with respect to § 46b-15
(a) and what was of no consequence. Nevertheless, the
defendant frequently prefaced his questions with his
own view of the facts and sought to present irrelevant
testimony. The court repeatedly tried to make clear to
the defendant that the issue was not whether the plain-
tiff was not a nice person, but whether he had harassed,
threatened or stalked her. The court’s use of colloquial
language does not in and of itself demonstrate bias.
   The defendant also claims that the court was biased
against him because it reprimanded him for referring
to the plaintiff as ‘‘that lady’’ but did not admonish the
plaintiff for referring to him as ‘‘that man.’’ In addition,
the defendant argues that the court described the text
messages he sent to the plaintiff as horribly unpleasant12
but did not similarly describe text messages that he
received from the plaintiff, which he had placed in evi-
dence. Although it did not say so at that time, when it
extended the protective order for six months, the court
stated that ‘‘neither one of you were nice to each other
. . . .’’ While the defendant has cited a few instances
in which the court spoke somewhat differently to the
plaintiff than to him, he has not demonstrated how that
disparate use of language prejudiced him with respect
to the court’s finding that he had stalked the plaintiff
pursuant to § 46b-15. See part II of this opinion. He
acknowledged that he ‘‘badgered’’ the plaintiff with text
messages and that he was controlling. He admitted that
he went to her workplace and gave her a handwritten
message, tracked her when she was operating his motor
vehicle, used surveillance cameras to observe her com-
ings and goings, and visited her friends and family to
ascertain information about her.
   The defendant also contends that the court’s offer of
a compromise was a veiled threat that he present no
more evidence. The following facts are related to this
claim. Prior to the midday recess, the defendant wanted
to place a copy of a certain e-mail he had received from
the plaintiff into evidence, but he was unable to find it
among his papers. The court offered to take another
recess until 2 p.m.13 The court also stated: ‘‘This is abso-
lutely absurd. I’ve heard enough. I’m going to let you
talk as much as you want to talk. It is unlikely to alter
what I’m already considering based on the documents
that you’ve given me. Okay. You need to leave each
other alone. . . .
   ‘‘Would you agree to an order not to communicate
with her and you guys . . . and I can continue this
order for sixty days, and you can come back here in
sixty days to make sure that everything is all quiet?
Would you agree to something like that?’’ The defendant
stated that he was concerned about his reputation in
a small university town and his employment. He refer-
enced the security cameras that he had installed in the
properties he rents to students. The court responded
as follows:
 ‘‘The Court: Sir, I’m not worried about the cameras.
What I really do have to say is that I think that you’re
becoming very consumed with issues that you worry
that I’m thinking about. I’m not thinking about that. I
am only thinking about the statute; that’s all I’m thinking
about, and I want you to know that based on what you
said in your own texts gives me reason to think that
there should probably be a stay away period for a couple
of months and if you can behave yourself, given the
fact that you’re not married anymore, and if you do not
assault, threaten, abuse, harass, follow, interfere with,
or stalk her, I have no interest in changing and making
this more restrictive. My suggestion is that we continue
it for a little period of time and let things calm down
and stop and then come back and you guys can go your
separate ways.
                           ***
   ‘‘Based on the information I have, I will keep the
restraining order exactly the way it is. If you want to
come back this afternoon and you believe that you have
more information to change my mind and demonstrate
that a restraining order should not exist, I am more
than happy to hear from you and your witnesses. So,
what I’m trying to suggest is . . . [i]f you by agreement,
and by the way, I can continue a restraining order for
one year. . . . My thought is that to quiet things down,
this has gotten way out of control, way out of control.
. . . My thought is to keep the peace for sixty days and
come back and let’s revisit it. If that is unacceptable
to you, I will see you back here at 2 [p.m.].’’14
   The defendant argues on appeal that the court was
more restrictive of his questioning of the plaintiff fol-
lowing the midday recess. The record discloses that
the court stated to the defendant that it was going to
be less lenient with his questions in order to move the
case along. The transcript reveals that the evidence the
defendant desired to present did not address harass-
ment and the voluminous text messages, his tracking
the motor vehicle the plaintiff was operating, and his
visiting her workplace and her family and friends but,
rather, whether she had his green card and passport.
The defendant stated that the evidence was an indica-
tion of the plaintiff’s character. The court informed the
defendant that the evidence he wished to present was
not relevant to the protective order. We agree with
the court.
  On the basis of our review of the record, including
the entire transcript and the many text messages written
by the defendant that were placed into evidence, we
conclude that the court did not prejudge the case and
that there was a factual basis to continue the protective
order against the defendant for six months. Although
the court may have addressed the parties somewhat
differently, the substance of its statements, its rulings,
and its order were predicated on its need to confine
the hearing to relevant issues, to control its docket,
and to manage the proceedings in its courtroom. The
defendant has not persuaded us that the court exhibited
bias against him and was guilty of judicial misconduct
that affected the integrity of the proceeding and denied
him a fair trial.15
                             II
   The defendant’s second claim is that the court mis-
read the evidence. As expressed by the self-represented
defendant, it is not a recognizable appellate claim. We,
however, construe the claim to be that the court’s fac-
tual findings are clearly erroneous and that the court
abused its discretion by continuing the order of protec-
tion for six months. We are not persuaded by the defen-
dant’s claim.
    The defendant’s claim is predicated on the court’s
oral decision to continue the order of protection for
six months subject to modification. At the conclusion
of the hearing the court stated in part to the defendant:
‘‘I believe that given all of the documents that I have
with hundreds and hundreds of obsessive texts, most
of which are not particularly very nice, the fact that
you went to her boyfriend’s home or friend, I don’t
know what he is really, the fact that you went to the
aunt’s house, the fact that you went to the uncle’s house,
the fact that you installed cameras in the house specifi-
cally looking at her door and were texting her on what
time she came and went, the fact that you admitted
that you put tracking devices in her car, this is a stalking
type of situation and it, I believe, the fact that there
was testimony about your using other people’s cars to
follow her so that she won’t know who you are, it is
not only stalking and complies with the statute in that
manner, but I believe that the continuous constant inter-
action was clearly not welcome is sufficient to have
her or instill in her a continuous threat of threatening
based upon the statute and a continuous threat.’’
   ‘‘In determining whether a trial court has abused its
broad discretion in domestic relations matters, we
allow every reasonable presumption in favor of the
correctness of its action. . . . Appellate review of a
trial court’s finding of fact is governed by the clearly
erroneous standard of review. . . . A finding of fact is
clearly erroneous when there is no evidence in the
record to support it . . . or when although there is
evidence to support it, the reviewing court on the entire
evidence is left with the definite and firm conviction
that a mistake has been committed.’’ (Internal quotation
marks omitted.) Joni S. v. Ricky S., 124 Conn. App.
170, 173, 3 A.3d 1061 (2010).
  The protective order at issue is governed by § 46b-
15 (a), which the court read several times to explain
to the defendant what evidence was relevant to the
proceedings. Section 46b-15 (a) provides in relevant
part: ‘‘Any family or household member . . . who has
been subjected to a continuous threat of present physi-
cal pain or physical injury, stalking or a pattern of
threatening, including, but limited to, a pattern of threat-
ening, as described in section 53a-62, by another family
or household member may make an application to the
Superior Court for relief under this section . . . .’’
(Emphasis added.)
  ‘‘Stalking is defined as [t]he act or an instance of
following another by stealth. . . . The offense of fol-
lowing or loitering near another, often surreptitiously,
to annoy or harass that person or to commit a further
crime such as assault or battery. . . . To loiter means
to remain in an area for no obvious reason. . . . We
interpret the statute in accordance with these com-
monly accepted definitions, satisfied that the plain
meaning of the statute does not yield an unworkable
or absurd result.’’ (Citations omitted; internal quotation
marks omitted.) Princess Q. H. v. Robert H., supra, 150
Conn. App.115.
   On the basis of our review of the record and the
court’s oral decision, we conclude that the court did
not abuse its discretion in continuing the protective
order for six months. The court’s decision indicates
that it was predicated upon its findings that the defen-
dant sent the plaintiff hundreds of obsessive text mes-
sages, went to the homes of her male companion and
her family, visited her workplace, used security cameras
to keep track of her, sent her text messages questioning
her about the time she came and went, and placed a
tracking device on the car he permitted her to use to
find her location. Such acts constituted stalking under
§ 46b-15. The defendant admitted that he badgered the
plaintiff with text messages and does not deny that he
visited her male friend. He does, however, claim that
the court’s consideration of the security cameras and
the tracking device on the car the plaintiff used was
improper. We disagree.
  With respect to the security cameras, the plaintiff
acknowledged that they were placed in the hallways
for security purposes. The evidence demonstrates, how-
ever, that the defendant also used them to keep track
of the times the plaintiff came and went from the room
that they had shared. On the basis of that information,
he sent the plaintiff text messages asking her what she
was doing, whom she was with, where she had been
and where she was going.
   As to the tracking device on the motor vehicle the
defendant gave the plaintiff to use, the defendant claims
that he put the tracking device on the vehicle on the
advice of his insurance company and that he was per-
mitted to affix a tracking device to his motor vehicle
and to use it in the event the vehicle was stolen. He,
however, used the tracking device to monitor the plain-
tiff’s whereabouts, and, therefore, the court could find
that the defendant’s behavior constituted stalking.
   We agree with the defendant’s claim that the court’s
finding that he went to the home of the plaintiff’s aunt
was clearly erroneous because she testified that she
visited him when the plaintiff did not respond to her
phone calls. We conclude, however, that that finding is
harmless error in the face of the overwhelming evidence
that the defendant stalked the plaintiff when she
requested space and wanted to be away from him. ‘‘In
order to constitute reversible error . . . the ruling
must be both erroneous and harmful. . . . The burden
of proving harmful error rests on the party asserting it
. . . and the ultimate question is whether the erroneous
action would likely affect the result.’’ (Internal quota-
tion marks omitted.) Cragg v. Administrator, Unem-
ployment Compensation Act, 160 Conn. App. 430,
443–44, 125 A.3d 650 (2015).
   The defendant has failed to demonstrate that the
court’s finding as to his visiting the plaintiff’s aunt at
her home was harmful, as the location of their interac-
tion was not relevant to any of the issues concerning
the continuation of the protective order. The defendant
admitted that he visited the plaintiff’s uncle, her male
friend and her workplace, tracked the motor vehicle
she was using, called her father in Lebanon, and sent
her many text messages that he thought were justified
or permissible because he was in a relationship with
her and he believed that she had been unfaithful to him.
For the foregoing reasons, we conclude that the court
did not ‘‘misapprehend the facts’’ and did not abuse
its discretion by continuing the protective order of no
contact for six months.
   The judgments are affirmed.
   In this opinion the other judges concurred.
   * In accordance with our policy of protecting the privacy interests of the
victims of family violence, we decline to identify the complainant or others
through whom the complainant’s identity may be ascertained. See General
Statutes § 54-86e.
   1
     The plaintiff represented herself in the trial court and did not participate
in the present appeal. We therefore decided the appeal on the defendant’s
brief and the record.
   2
     He also claims that the New Haven Superior Court denied him due
process with respect to the hearing on the protective order because the
public notice board contained an inaccurate list of judge and courtroom
assignments for the day.
   3
     Although the defendant is a self-represented litigant, ‘‘the [General] [S]tat-
utes and rules of practice cannot be ignored completely. . . . We are not
required to review issues that have been improperly presented to this court
though an inadequate brief. . . . Analysis, rather than abstract assertion,
is required in order to avoid abandoning an issue by failure to brief the
issue properly. . . . Where a claim is asserted in the statement of issues
but thereafter receives only cursory attention in the brief without substantive
discussion or citation of [relevant] authorities, it is deemed to be aban-
doned.’’ (Citations omitted; internal quotation marks omitted.) Lareau v.
Burrows, 90 Conn. App. 779, 780, 881 A.2d 411 (2005).
   4
     The plaintiff and defendant represented that they were married in a
religious ceremony but that they were not married pursuant to Connecti-
cut law.
   5
     In his response to the plaintiff’s application for an order of protection,
the defendant denied that he complained about D, but he acknowledged
that he forwarded D’s message to the corporate headquarters and inquired
whether D’s asking him not to visit the store ‘‘was in line with the corpo-
rate policy.’’
   6
     In his response to the plaintiff’s affidavit, the defendant stated that he
and the plaintiff had a four month boyfriend-girlfriend relationship and
shared a room in one of the properties that he owned. In addition, he stated
that he and the plaintiff had intended to marry and had completed the first
of the two steps toward a Muslim marriage by receiving the blessing of a
sheikh. He admitted to a number of the plaintiff’s allegations of harassment
such as tracking the car she was driving, going to her workplace, taking a
laptop computer from the room they shared, contacting members of her
family, and sending her many text messages, some of which were sexually
explicit. He justified his behavior on the ground that he and the plaintiff
were in a relationship, and, therefore, the communication was normal and
that his reaction to learning that she allegedly had been unfaithful to him
was understandable. He denied that he had stolen some of the plaintiff’s
belongings and blamed their disappearance on third parties. He asserted
that the plaintiff was mentally ill and that she had sought an order of
protection because he was evicting her from the room he had rented to her.
He also stated that he had ended his relationship with the plaintiff by having
a sheikh tell her that the parties were divorced as of August 30, 2016. He
claimed that, except to wish her well, he had not communicated with the
plaintiff since August 30, 2016, when she told him unconditionally that she
did not want to communicate with him. He stated that he would have nothing
more to do with the plaintiff after the separate eviction proceeding was
complete in a week or so.
   7
     The court, Hon. James G. Kenefick, Jr., judge trial referee, denied most
of the defendant’s subpoena applications.
   8
     ‘‘Section 46b-15 is part of title 46b, Family Law, and chapter 815a, Family
Matters, and, as such, is specifically included as a court proceeding in a
family relations matter. See General Statutes § 46b-1 (5).’’ (Internal quotation
marks omitted.) Princess Q. H. v. Robert H., supra, 150 Conn. App. 111 n.3.
   9
     Under appropriate circumstances, a reviewing court may review unpre-
served claims of error pursuant to State v. Golding, 213 Conn. 233, 239–40,
567 A.2d 823 (1989), as modified by In re Yasiel R., 317 Conn. 773, 781, 120
A.3d 1188 (2015), its supervisory powers; see Practice Book § 60-2; or the
plain error doctrine. See Practice Book § 60-5.
   10
      One of the officers testified about his investigation of the plaintiff’s use
of the defendant’s motor vehicle. The other two officers testified about their
investigation into a break-in of the plaintiff’s room.
   11
      The defendant’s claim that the court caused him duress is not explained
in his brief, and, therefore, we, do not address it.
   12
      The court asked the defendant if he had any objection to the text
messages that the plaintiff offered into evidence. He stated that he had
‘‘absolutely no objection.’’ The following colloquy transpired:
   ‘‘The Court: You have no object[ion]; that’s terrific. I’m going to take all
of those texts, and I’ll represent on the record that there’s at least, from
what I can see here, about an inch to an inch and a quarter’s worth of a
stack of texts. . . . It’s probably bigger than that. It’s probably an inch and
three-quarters. Oh, this is quite telling, actually, sir, as I read through these.
Horribly, horribly unpleasant exchanges. You’re smiling. . . . [Y]ou must
think . . . [t]hat this is very amusing.
   ‘‘[The Defendant]: No, I beg your pardon, Your Honor. . . . I have similar
texts. These were the things that were happening in [the] relationship.
   ‘‘The Court: No, sir. No, sir, maybe your relationships, but these are not
things that happen in relationships.’’
   We have reviewed the text messages, including personal and intimate
language and sexually explicit photographs, which are part of the record.
We concur with the court’s description of some of them.
   13
       The plaintiff objected to recessing until 2 p.m., stating that she had to
work at that time. The court ordered her to call and let her employer know
that she would not be in at 2 p.m.
   14
      Following the midday recess, the court permitted the defendant to speak
at length. He stated, in part, that the plaintiff was a free spirit and probably
was ‘‘not happy . . . getting tied down with’’ him. She had certain habits,
such as smoking marijuana, that he did not approve of. When she did not
return to the room they shared in early August, he tried to find out what
she was up to. He believed that she had a lover and was upset. With respect
to the reams of text messages he sent the plaintiff, he did not believe that
they constituted a threat to her but that they revealed his reaction when
he ‘‘saw that the lady [he] was madly in love with was up to something
. . . .’’ He had given her his car to use, and she was using it for her enjoyment
while he sat at home alone. To find out what was going on, he attached a
tracking device to the car. He stated that he had respected the plaintiff’s
wishes not to be intimate with him before marriage. When he learned of
her male friend, it really hurt him. He told the plaintiff that he was going
to divorce her; he made plans to see the sheikh. He was embarrassed before
his conservative family and could not tell his friends.
    The defendant argued that his communication and interaction with the
plaintiff did not constitute threats. He admitted that he may have been
controlling but that it was nothing more than putting the plaintiff on a better
path for a better tomorrow. He found her to be very intelligent for a twenty
year old, and he was in awe of her. He treated the plaintiff like a daughter
in many ways to guide her toward a better path. He concluded that perhaps
he had trespassed and did not realize it.
    15
       The defendant also claims that the court’s body language and facial
expressions manifested judicial bias. The record is inadequate for us to
review such a claim.